Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments 
Claims 141-161 and 303-308 are allowable per the reasons for allowance below.

Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”









35 USC 101

The claims 141-161 and 303-308 are patent eligible as they meet the Alice test for eligibility under 35 USC §101 and the 2019 PEG as the claims recite limitations which are not abstract under Prong 1 of step 2A of the Alice analysis as the claimed invention recites certain limitations that do not fall in the abstract idea groupings. For example, the claimed invention recites limitations such as  "generating a board", "displaying a GUI upon selection of a specific cell", "create a display change", and "integrating the board with the display change” do not fall in any of the abstract idea groupings since they deal with computer manipulation steps with respect to a computer generated table.
In addition, Applicant’s arguments, see page 9-22, filed 7/8/2022, with respect to 35 USC 101 have been fully considered and are persuasive. The Examiner withdraws 35 USC 101 rejection. 


35 USC 103
The closest prior art of record includes Dvorkin (20190208058) but the references fail to teach the claim limitations.1
Applicant’s arguments filed 3/18/2022, are deemed to be persuasive and adequately reflect the Examiner’s opinion as to why the claims 141-161 and 303-308 are allowable over this prior art of record. (See MPEP 1302.14).


Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.

	Makovsky et al. (20190306009) Discloses An alert management system for a configuration management database (CMDB) platform includes a client instance configured to: apply a first filter of an alert rule to CMDB alerts to select a first alert based on context of the first alert and apply a second filter of the alert rule to the CMDB alerts to select a second alert based on context of the second alert, wherein the context of the first and second alerts includes details regarding the first and second alerts and associated configuration items (CIs).

	Post et al. (20130041958) Discloses a method, system and non-transitory computer-readable medium for project management database update for a project management application.

	Peters et al. (US 20140137003 A1) Discloses a graphical user interface for facilitating discussion or conversation about tasks and/or documents.

	Barbitta et al. (20210136027) Discloses a workflow manager can be configured to present a graphical interface to an entity and display a current status of a user population within an active workflow. The workflow manager can identify and monitor individual user actions associated with user paths of the active workflow. The workflow manager can generate user path and workflow analytics that identify the progress of individual users and summarize the overall progress of the user population within the active workflow.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241. The examiner can normally be reached Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSTAFA IQBAL/Examiner, Art Unit 3683